DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the embodiment of FIGs 1-7 in the reply filed on 5/24/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 35, and 36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, the limitation “substantial entireties” in claims 24 and 35 is indefinite because it is unclear what is meant by the relative term. The specification offers no guidance. Correction is required.  Claim 36 is rejected because it depends from claim 35.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Wendorff et al (US 2020/0061485).


    PNG
    media_image1.png
    829
    654
    media_image1.png
    Greyscale



Wendorff teaches regarding claim:

21.  An exercise device (axe of FIGs 1-5), comprising: a handle (14) having a handle axis (axis in handle for shaft 24) and a handle weight (inherent); a head coupled to a distal end of the handle (as seen in FIG 5), the head comprises a proximal end, a distal end and a head weight (FIG 5, weight is inherent), the distal end of the head is blunt (as seen in FIG 4), a portion of each of the proximal and distal ends of the head is planar (see planar portion of 34 of FIG 2 and multiple planes of the rear of head 12), and the head weight is distributed asymmetrically with respect to a geometric center of the head in at least one of x, y and z-axes of the head (the head is uniformly molded as best understood and is asymmetrically constructed as seen in FIG 2). 

Wendorff does not teach the above wherein a total weight of the exercise device is at least about 2 pounds. 

Regarding all claimed ranges of dimensions, “apparent weight”, and weights/weight distributions in the instant claims, while Wendorff does not specifically teach these ranges, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wendorff accordingly. It has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” The office holds the same logic applies to weights, apparent weights, and weight distributions. In the instant case, the device of Wendorff would not operate differently with the claimed ranges. Further, applicant places no criticality on the ranges claimed, indicating only that they fall within a very broad range of different possibilities. 


22.  The exercise device of claim 21, wherein the handle weight is not greater than about 30% of the head weight (as discussed and modified above), but does not teach the above and further comprising a strap extending from the handle. The Office takes Official Notice that attaching a loop and strap to handle of a tool or toy is old and well known in the art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wendorff accordingly to provide a predictable increase in ease of carrying and holding the device.

23.  The exercise device of claim 21, wherein the handle comprises no non-fastener metallic components (no metal disclosed, since the construction is polymer as per the abstract and [0007]).

24.  The exercise device of claim 21, wherein substantial entireties of the proximal and distal ends of the head are substantially parallel to each other (the lower suction cup is substantially parallel to the angled rear portion of head 12 as seen in FIG 2).

25.  The exercise device of claim 21, wherein the head comprises side walls on opposing lateral sides thereof, and the sidewalls are substantially parallel to each other (as best understood, this is shown in FIG 3).

26.  The exercise device of claim 21, wherein the head comprises a center of mass that is spaced apart from the handle axis by at least about 4 cm (as discussed and modified above).

27.  The exercise device of claim 21, wherein at least about 25% of the head weight or total weight of the exercise device is located within about 2.5 cm of the handle axis, and not greater than about 60% of the head weight or total weight is located within about 2.5 cm of the handle axis (this is arbitrary and within a broad range; as discussed and modified above).

28.  The exercise device of claim 21, wherein at least about 50% of the head weight is located within about 6 cm of the handle axis, and not greater than about 80% of the head weight is located within about 6 cm of the handle axis ( this is arbitrary and within a broad range; as discussed and modified above).

29.  The exercise device of claim 21, wherein at least about 20% of the head weight is located within about 2.5 cm of the distal end of the head, and not greater than about 50% of the head weight is located within about 2.5 cm of the distal end of the head (this is arbitrary and within a broad range; as discussed and modified above).

30.  The exercise device of claim 21, further comprising concave recesses formed in lateral sides of the head, each concave recess is asymmetric in at least one dimension, the head comprises a head width, each concave recess extends into the head in a range of at least about 10% of the head width to not greater than about 40% of the head width (this is arbitrary and within a broad range; as discussed and modified above).

31.  The exercise device of claim 21, wherein: the handle comprises a handle distal portion adjacent the head, a handle proximal portion opposite the handle distal portion, and a handle middle portion located between the handle proximal and distal portions, each of which is configured to be gripped by a user (as seen in FIG 3); one of the handle and the head comprises a spline, and the other of the handle and the head comprises a groove configured to couple with the spline (spline 24, groove for accepting it as seen in FIG 2), but does not teach the above wherein the handle proximal portion comprises a loop configured to be secured to a hand strap of a user of the exercise device. The Office takes Official Notice that attaching a loop and strap to handle of a tool or toy is old and well known in the art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wendorff accordingly to provide a predictable increase in ease of carrying and holding the device.


32.  The exercise device of claim 31, wherein: when the handle distal portion is gripped in a hand of the user and the handle is vertical, a total magnitude of force applied to the hand by the exercise device is at least about 30% greater than the actual head weight, and not greater than about 60% of the actual head weight; and when the handle distal portion is gripped in the hand of the user and the handle is horizontal, a total magnitude of force applied to the hand by the exercise device is at least about 400% greater than the actual head weight, and not greater than about 600% of the actual head weight (these limitations are arbitrary and fall within a broad range; as discussed and modified above).

33.  The exercise device of claim 31, wherein: when the handle middle portion is gripped in a hand of the user and the handle is vertical, a total magnitude of force applied to the hand by the exercise device is at least about 30% greater than the actual head weight, and not greater than about 60% of the actual head weight; and when the handle middle portion is gripped in the hand of the user and the handle is horizontal, a total magnitude of force applied to the hand by the exercise device is at least about 200% greater than the actual head weight, and not greater than about 300% of the actual head weight (these limitations are arbitrary and fall within a broad range; as discussed and modified above).

34.  The exercise device of claim 31, wherein: when the handle proximal portion is gripped in a hand of the user and the handle is vertical, a total magnitude of force applied to the at least one hand by the exercise device is at least about 30% greater than the actual head weight, and not greater than about 60% of the actual head weight; and when the handle proximal portion is gripped in the hand of the user and the handle is horizontal, a total magnitude of force applied to the hand by the exercise device is at least about 100% greater than the actual head weight, and not greater than about 200% of the actual head weight (these limitations are arbitrary and fall within a broad range; as discussed and modified above).

35.  An exercise device, comprising: a handle having a handle axis; a head extends from the handle, the head comprises a head weight that is distributed asymmetrically with respect to a geometric center of the head in at least one of x, y and z-axes of the head; substantial entireties of proximal and distal ends of the head are substantially blunt and parallel to each other; side walls of the head are on opposing lateral sides of the head, and the sidewalls are substantially parallel to each other (all as discussed above and seen in FIGs 1-3); the head comprises a core that is more dense than a material used to form the head (reinforcement member 24 understood as more dense than the surrounding material in order to properly reinforce the device); and a total weight of the exercise device is at least about 2 pounds (as discussed and modified above).

36.  The exercise device of claim 35, wherein: the head comprises a center of mass that is spaced apart from the handle axis by at least about 4 cm; and at least about 25% of the head weight is located within about 2.5 cm of the handle axis, and not greater than about 60% of the head weight is located within about 2.5 cm of the handle axis (these limitations are arbitrary and fall within a broad range; as discussed and modified above).

37.  An exercise device, comprising: a handle having a handle axis, a handle proximal portion, a handle middle portion and a handle distal portion; a head extends from the handle, the head comprises a head weight, the head has proximal and distal ends that are blunt, and the head comprises a core that is more dense than a material that forms the head; wherein when the handle distal portion is gripped in a hand of a user and the handle is vertical, a total magnitude of force applied to the hand by the exercise device is at least about 10% greater than the head weight, and not greater than about 100% of the head weight; when the handle middle portion is gripped in the hand of the user and the handle is vertical, a total magnitude of force applied to the hand by the exercise device is at least about 25% greater than the head weight, and not greater than about 150% of the head weight; and when the handle proximal portion is gripped in the hand of the user and the handle is vertical, a total magnitude of force applied to the hand by the exercise device is at least about 50% greater than the head weight, and not greater than about 200% of the head weight; and a strap extending from the handle (all as discussed and modified above).

38.  The exercise device of claim 37, wherein the handle has a handle weight that is not greater than about 30% of the head weight (as discussed and modified above).

39.  The exercise device of claim 37, wherein the head comprises side walls on opposing lateral sides thereof, and the sidewalls are substantially parallel to each other (as seen in FIG 3).

40.  The exercise device of claim 37, wherein at least about 25% of the head weight or total weight of the exercise device is located within about 2.5 cm of the handle axis, and not greater than about 60% of the head weight or total weight is located within about 2.5 cm of the handle axis (as discussed and modified above).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-37 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10894178. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the patent claims correspond to the limitations of the instant claims. The difference being the patent claims are narrower than the instant claims. In effect, the patent claims are a species of the generic instant claims. It has been held that the generic invention is “anticipated” by the “species”. Since the instant claims are anticipated by the patent claims, they are not patentably distinct from the patent claims. See claim mapping below.

Instant Claims
Patent Claims
21
1
22
2
23
3
24
4
25
5
26
6
27
7
28
8
29
9
30
10
31
11
32
12
33
13
34
14
35
15
36
16
37
17
38
N/A
39
N/A
40
N/A



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784